Citation Nr: 0814464	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  01-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This matter was previously adjudicated by the Board in a 
decision dated in June 2004.  In that decision, the Board 
denied service connection for PTSD.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in February 2006, 
the Court vacated the Board's June 2004 decision, and 
remanded the matter to the Board for development consistent 
with the Court's Order.

In September 2006, the Board remanded this issue for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  During his service, the veteran did not engage in combat 
with the enemy.

2.  No stressor supporting a diagnosis of PTSD has been 
verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, including notice that he should submit any 
pertinent evidence in his possession, by letter mailed in 
October 2006.  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in January 2008.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been at an earlier time.  

With respect to the duty to assist, service medical records 
and pertinent VA medical records have been obtained.  The 
veteran's service personnel records were also obtained.  In 
his May 2000 report of stressors, the veteran stated that he 
had witnessed the aftermath of killings of Korean civilians.  
He did not provide any specific details.  In response to 
development initiated by the Board in April 2002, the veteran 
provided additional information about the above stressor, and 
that information was forwarded to the U.S. Army and Joint 
Services Records Center (JSSRC) (formerly known as the U.S. 
Armed Services Center for Research of Unit Records).  It 
responded by indicating that no meaningful research could be 
conducted based on the information provided.  Indeed, the 
JSSRC confirmed that the Korean era records do not contain 
information on the killing, accidentally or in combat, of 
civilians.  

As reported in a September 1999 psychiatric treatment report, 
the veteran also recounted a stressor of having been 
"exposed to hostile fire while patrolling the border" 
during his tour in Korea.  In its Order dated in February 
2006, the Court found that, although VA had made attempts to 
verify the veteran's alleged stressor of having witnessed the 
aftermath of the killing of Korean civilians, no attempt had 
been made to verify his alleged stressor of having been 
exposed to hostile fire on the border between North and South 
Korea.  In response to the Court's Order, the Board's 
September 2006 Remand instructed that additional development 
should be undertaken to verify this stressor.  The veteran 
responded to a request for information in March 2007, stating 
that it would be impossible to give a specific date or time 
period as hostile fire would be random.  He stated that he 
filed reports with his superiors.  The RO submitted the 
information provided by the veteran to JSSRC, and 
supplemented that information with his dates of service in 
Korea, as obtained from his service personnel records.  A 
negative response was received from JSSRC.  Based on the 
veteran's stated lack of ability to provide more specific 
details that would comply with the guidelines provided by 
JSSRC, the Board does not believe that any further attempt at 
verification would be fruitful.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the record contains a medical diagnosis of PTSD and 
a medical opinion linking the diagnosis to active service, 
the record does not show that the veteran participated in 
combat with the enemy or contain credible supporting evidence 
of a non combat stressor supporting a diagnosis of PTSD.  In 
this regard, the Board notes that the veteran's service 
records show that the veteran served as an air policeman.  He 
did not serve during a period of war and he did not receive 
an award indicative of his participation in combat.  There is 
simply nothing in the record corroborating the veteran's 
participation in combat with the enemy and the Board has not 
found the veteran's statements to be sufficiently probative 
to establish such participation in view of the time period in 
which the veteran served and his occupation in service.  The 
veteran has not provided information of sufficient 
specificity to permit verification of his allegations that he 
was subjected to hostile fire while patrolling the border 
between North and South Korea, and that he witnessed the 
aftermath of killings of Korean civilians.  The veteran has 
not otherwise provided evidence to corroborate his alleged 
stressors.  

As discussed in detail in the VCAA discussion above, the RO 
has made numerous attempts to verify the veteran's alleged 
stressors with the appropriate agencies, and has received the 
response that no records can be found based on the 
information provided.  

As set out above, where the claimed stressor is not related 
to combat, a veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  

Without sufficient evidence showing that the veteran engaged 
in combat with the enemy or credible supporting evidence that 
a stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


